Order entered July 29, 2015




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-15-00677-CV

           SAMUEL G. BREITLING AND JOANN S. BREITLING, Appellants

                                             V.

                               LNV CORPORATION, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-00911-C

                                         ORDER
       We GRANT the July 27, 2015 motion to withdraw filed jointly by appellants and

attorney Wade Kricken and DIRECT the Clerk of the Court to remove Mr. Kricken as counsel

for appellants. All future communications to appellants regarding this appeal shall be sent

directly to them as follows:

       Samuel G. Breitling and JoAnn Breitling
       1704 Cornwall Lane
       Sachse, Texas 75048
       (214) 674-6572
       joannbreitling@yahoo.com.

       On the Court’s own motion, we grant appellants additional time to file their brief and

ORDER the brief be filed no later than August 27, 2015.

                                                    /s/   CRAIG STODDART
                                                          JUSTICE